DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Where the vector for which all the upper switches of the branches are in a closed position is a second "zero-sequence" vector, and the other vectors are called "active vectors", where said active vectors delimit six control sectors as a complex representation, in which at the center of each sector there is an active vector, where the setpoint control of the electrical machine is represented by a control vector moving from sector to sector with the rotation of the electrical machine's rotor, wherein, with each sector subdivided into three subsectors, comprising a central subsector centered on the active vector, a first lateral subsector associated with the first zero-sequence vector, and a second lateral subsector, opposite the first lateral subsector relative to the central subsector, associated with the second zero-sequence vector including remaining claim limitations. 
As per independent claim 7: Where said active vectors delimit six control sectors as a complex representation, in which at the center of each sector there is an active vector, where the setpoint control of the electrical machine is represented by a control vector moving from sector to sector with the rotation of the electrical rotor of the electrical machine, wherein, with each 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,044,631 to Dai discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DAVID LUO/Primary Examiner, Art Unit 2846